     Case 3:19-mc-80181 Document 1 Filed 07/15/19 Page 1 of 5
                                                             ORIGINAL


     JUNJI SUZUKI (SBN 184738)
 1
     junj i@marshallsuzuki. com
 2   EDWARD S. MIYAUCHI (SBN 230553)
     edward@marshalisuzuki. com
 3   TOKIKO YASUDA (SBN 257128)
     tokiko@marsliansuzuki. com
 4
     ANDREW BARTLETT (SBN 305565)
 5   andrew.bartlett@maxshaUsuzuki.com                                   JUL 15 2019
     MARSHALL SUZUKI LAW GROUP, LLP
 6   230 California Street, Suite 415                                   ^USAN Y. SOONG
     San Francisco, CA 94111                                        CLERK US. DISTRICT COURT
 7
     Telephone; (415) 618-0090                                    north district ofCALIFORNIA
 8   Facsimile; (415) 618-0190
     Attorneys for Takeshobo Inc.
 9

10                                UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12

13
      In re DMCA Subpoena to                            '^i'9 80 ISIMZ
      Cloudflare, Inc.                              )   DECLARATION OF HIROYUKI
14
                                                    )   NAKAJIMA
15                                                  )

16

17
     I, Hiroyuki Nakajima, declare and testify as follows:
18
            1.     I am an attorney duly licensed to practice law in Japan. I represent Takeshobo
19
     Iqc., a Japanese corporation, in the above-entitled proceeding and as such, I am authorized and
20
     qualified to make this declaration for and on its behalf, and I make this declaration for that
21
     reason.
22
            2.     Takeshobo Inc. is seeking a subpoena pursuant to 17 U.S.C. § 512(h) to obtain
23
     information sufficient to identify the persons infringing its copyrighted works.
24
            3.     The purpose for which this subpoena is sought is to obtain the identity of the
25
     alleged infnngers. Such information will only be used for the purpose of protecting rights
26
     underlie Copyright Act (17 U.S.C. § 101, et seq.).
27

28



                                                                                            -Page 1 of2-
     In re DMCA Subpoena to Cloudflare. Inc.
     Declaration of Hiroyuki Nakajima
Case 3:19-mc-80181 Document 1 Filed 07/15/19 Page 2 of 5
Case 3:19-mc-80181 Document 1 Filed 07/15/19 Page 3 of 5
Case 3:19-mc-80181 Document 1 Filed 07/15/19 Page 4 of 5
Case 3:19-mc-80181 Document 1 Filed 07/15/19 Page 5 of 5
